Fourth Court of Appeals
                                                 San Antonio, Texas
                                                   September 23, 2015

                                                   No. 04-15-00495-CR
                                                    Peddar PANGA,
                                                        Appellant


                                                           v.

                                                  The STATE of Texas,
                                                        Appellee

                            From the 187th Judicial District Court, Bexar County, Texas
                                          Trial Court No. 2014CR6312
                                     Honorable Steve Hilbig, Judge Presiding

                                                 ORDER
     Extension of time to file the court reporter’s record is this date NOTED. Time is extended to
November 4, 2015.

                                                                PER CURIAM

ATTESTED TO: ______________________________
            KEITH E. HOTTLE
             CLERK OF COURT



cc: Bettina J. Williams                                         Michael D. Robbins
Official Court Reporter - 187th District Court                  Appellate Public Defender's Office
Cadena-Reeves Justice Center                                    101 W. Nueva, Suite 310
300 Dolorosa, Suite 2129                                        Paul Elizondo Tower 1
San Antonio, TX 78205                                           San Antonio, TX 78205

Nicolas A. LaHood
District Attorney, Bexar County
101 W. Nueva, Suite 370
San Antonio, TX 78205